Order filed October 23, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00840-CR
                                ____________

                     LORENZA ANDRE SAM, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                    Trial Court Cause No. 10-DCR-055360A


                                     ORDER

      Appellant is represented by appointed counsel, J. Sidney Crowley.
Appellant’s brief was originally due July 11, 2014. On October 10, 2014, a fourth
extension of time was granted until November 10, 2014. Counsel did not allege
any exceptional circumstances in the request.

      Accordingly, we issue the following order. We order J. Sidney Crowley to
file a brief with the clerk of this Court on or before November 10, 2014. If counsel
does not timely file appellant’s brief as ordered, the Court will issue an order
abating the appeal and directing the trial court to conduct a hearing to determine
the reason for the failure to file the brief and the consideration of sanctions,
appointment of new counsel, or other appropriate relief.



                                  PER CURIAM



Panel consists of Justices Christopher, Jamison and McCally.